Matter of Brooke M. v Christopher M. (2020 NY Slip Op 06957)





Matter of Brooke M. v Christopher M.


2020 NY Slip Op 06957


Decided on November 24, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 24, 2020

Before: Renwick, J.P., Kapnick, Gesmer, Kern, JJ. 


Docket No. F-47523/14 Appeal No. 12484 Case No. 2019-03240 

[*1]In the Matter of Brooke M. Also Known as Brookelyn M., Petitioner-Appellant,
vChristopher M., Respondent-Respondent.


Schoeman Updike Kaufman & Gerber, LLP, New York (Beth L. Kaufman of counsel), for appellant.
Michelle F.P. Roberts, New York, for respondent.

Order, Family Court, New York County (Jonathan H. Shim, J.), entered on or about May 20, 2019, which denied petitioner's objections to an order, same court (Lewis A. Borofsky, Support Magistrate), entered on or about May 25, 2018, denying her motion for attorneys' fees incurred in connection with child support litigation, unanimously reversed, on the law, without costs, and the objections granted to the extent of remanding the matter for a hearing to determine the amount of attorneys' fees to be awarded, if any.
The court erred in denying petitioner's motion for attorneys' fees without first conducting an evidentiary hearing to explore the issues of a vast financial disparity between the [*2]parties, the conduct of the parties throughout the litigation, and the
reasonableness of the amount of the fees sought (see Matter of Brookelyn M. v Christopher M., 161 AD3d 662, 663 [1st Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 24, 2020